Case 1:20-cv-00232-WES-PAS Document 1 Filed 05/27/20 Page 1 of 11 PageID #: 1




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND

  STEVEN HANSON and RANDALL                         CLASS ACTION COMPLAINT
  PELLETIER, on behalf of themselves and all
  others similarly situated,
                      PLAINTIFFS,
                                                    Case Number:
         v.

  SCOTT R. JENSEN, in his official capacity
  as Director of the Rhode Island Department of
  Labor and Training
                     DEFENDANT

                               CLASS ACTION COMPLAINT

                                    Preliminary Statement

 1. Plaintiff Steven Hanson is a recipient of Unemployment Insurance benefits (UIB). He is

     self-employed as a real estate appraiser. He had a stroke in the first weekend of March 2020,

     and he has uncontrolled blood pressure. His treating physician advised him that he was at

     high risk of COVID-19 and advised him to stop working because of the danger to his life

     posed by exposure to the virus. He applied for unemployment. His claim was dated April

     19, 2020, and it was approved with an effective date of April 20, 2020. Plaintiff’s UIB started

     on April 21, 2020, but he did not receive any additional payments. His UIB was stopped

     without any written or other notice to Mr. Hanson. He has not been informed of any reason

     why his benefits were stopped, nor has he been informed about how to get his benefits to

     start again.

 2. Randall Pelletier is a recipient of UIB. He has been out of work since December 2019. His

     most recent unemployment claim was acknowledged as made on March 11, 2020 with an

     effective date of March 8, 2020. He began receiving UIB on or about March 24, 2020. He



                                                1
Case 1:20-cv-00232-WES-PAS Document 1 Filed 05/27/20 Page 2 of 11 PageID #: 2




    recertified for each of the following weeks, but he received no payment on May 5, 2020 or

    May 12, 2020. He never received any written notice about the stoppage of his UIB.

 3. Accordingly, Plaintiffs bring this action on behalf of themselves and a proposed class of

    similarly situated individuals challenging Defendant’s policies and practices of stopping UI

    benefits without notice of Defendant’s action, reasons, justification, or what they can do

    about it.

                                     JURISDICTION AND VENUE

 4. Jurisdiction over this action is conferred upon this Court by 28 U.S.C. § 1331, which provides

    for jurisdiction in the United States district courts over civil actions arising under the

    Constitution, laws, or treaties of the United States, as well as 28 U.S.C. §§ 1343, 2201, and

    2202.

 5. This action is brought under 42 U.S.C. § 1983 to redress the deprivation of federal statutory

    and constitutional rights.

 6. Venue is proper in this district pursuant to 28 U.S.C. § 1391 (b)(2) in that a substantial part

    of the events or omissions giving rise to this claim occurred within the judicial district of

    Rhode Island.

                                     CLASS ALLEGATIONS

 7. Plaintiffs bring this action under Federal Rule of Civil Procedure Rule 23(a) and (b)(2) on

    behalf of a class defined as follows:

      Individuals who are or at any time on or after March 1, 2020 have been eligible for
      Rhode Island Unemployment Insurance Benefits (UIB) and have been determined
      eligible for UIB by the Rhode Island Department of Labor and Training, and who,
      subsequent to receiving approval for the UIB and receiving at least one payment of
      UIB, stopped receiving UIB when due without any written advance notice, or any
      written notice concurrent with the stoppage of UIB or any individualized notice of
      any kind, and those who in the future will have their UIB stopped without any



                                                2
Case 1:20-cv-00232-WES-PAS Document 1 Filed 05/27/20 Page 3 of 11 PageID #: 3




      written advance notice, or any written notice concurrent with the stoppage of UIB
      or any individualized notice of any kind.

 8. On information and belief, the class equals or exceeds 100 persons and is so numerous that

    joinder of all members is impracticable.

 9. There are numerous questions of fact and law common to the class concerning whether

    Defendant fails to provide adequate written notice prior to stopping payment of UIB or

    written notice concurrent to stopping payment of UIB, including the reason or justification

    for Defendant’s action, or what they can do about it.

 10. The individual Plaintiffs seeking to represent the class present claims that are typical of the

    claims of the class. Both the named Plaintiffs and absent members of the class have had their

    UI benefits terminated or suspended without any notice.

 11. Declaratory and injunctive relief are appropriate with respect to the class as a whole because

    Defendant has acted on grounds applicable to the class.

 12. The named Plaintiffs will adequately represent the class because their interests do not conflict

    with the interests of the members of the class they seek to represent. The proposed class is

    represented by Ellen Saideman and Lynette Labinger, who are both experienced in class

    action litigation and public benefits litigation in federal court. They will adequately represent

    the class.

                                            PARTIES

 13. Plaintiff Steven Hanson is a resident of Warwick, Rhode Island. He is self-employed as a

    real estate appraiser. He had a stroke in the first weekend of March 2020, and he has

    uncontrolled blood pressure. His treating physician advised him that he was at high risk of

    COVID-19 and advised him to stop working because of the danger to his life posed by

    exposure to the virus. He applied for unemployment. His claim was dated April 19, 2020,

                                                 3
Case 1:20-cv-00232-WES-PAS Document 1 Filed 05/27/20 Page 4 of 11 PageID #: 4




    and it was approved with an effective date of April 20, 2020. Plaintiff’s UIB started on April

    21, 2020, but he did not receive any additional payments. His UIB was stopped without any

    written or other notice to Mr. Hanson. He has not been informed of any reason why his

    benefits were stopped, nor has he been informed about how to get his benefits to start again.

 14. Plaintiff Randall Pelletier is a resident of Pawtucket, Rhode Island. He has been out of work

    since December 2019. His most recent unemployment claim was acknowledged as made on

    March 11, 2020 with an effective date of March 8, 2020. For the first time, his weekly UIB

    payment was not made when due May 5, 2020 without notice of any kind, and, for the second

    time, payment was not made when due on May 12, 2020. His benefits were reinstated on

    May 19, 2020 without explanation of the stoppage or the restoration.              Because his

    employment is seasonal, he anticipates that he will continue to experience periods of

    unemployment in the future.

 15. Defendant Scott Jensen is the Director of the Rhode Island Department of Labor and Training

    (“DLT”), the state agency responsible for administering the Unemployment Insurance

    program. He is sued in his official capacity and is hereinafter referred to as “DLT.” Director

    Jensen has acted under color of state law within the meaning of 42 U.S.C. §1983.

                        STATUTORY AND REGULATORY SCHEME

 16. UI is a federally funded, state-administered program that provides cash benefits (UIB) to

    eligible workers when they lose employment. Pursuant to federal law, DLT collects state

    payroll taxes from covered employers in Rhode Island and pays UIB to eligible claimants.

 17. UIB provides temporary financial assistance to unemployed workers who lose their

    employment due to no fault of their own. Each state may set its own additional requirements

    for eligibility, benefit amounts, and length of time that benefits can be paid.



                                                4
Case 1:20-cv-00232-WES-PAS Document 1 Filed 05/27/20 Page 5 of 11 PageID #: 5




 18. To qualify for benefits, an individual must meet certain requirements.

 19. As a result of the COVID-19 pandemic, more than 30 million Americans, including many

    thousands of individuals employed in Rhode Island, are experiencing unemployment as they

    have been furloughed or laid off or have had to leave their jobs to take care of their children

    after daycares and schools were ordered closed.           DLT reported that 71,699 initial

    unemployment claims were made in April, an increase of 65,401 (1038.4%) from April 2019.

    http://www.dlt.ri.gov/lmi/uiadmin/update.htm. Another 32,890 claims for Pandemic

    Unemployment Assistance (PUA) claims were filed in April. Id. RI unemployment in the

    United States is at its highest level since the Great Depression. The official unemployment

    rate    for    Rhode      Island    was      reported    as     17%       in   April     2020.

    https://www.providencejournal.com/news/20200521/ri-unemployment-rate-hit-17-in-april.

 20. In response to the coronavirus pandemic, Congress has acted to expand the availability of

    unemployment benefits. The Families First Coronavirus Response Act (FFCRA) was signed

    into law on March 18, 2020 and provided additional flexibility for state unemployment

    insurance agencies and additional administrative funding.

 21. The Coronavirus Aid, Relief, and Economic Security (CARES) Act was signed into law on

    March 27, 2020.      The CARES Act expands states’ ability to provide unemployment

    insurance for many workers who have been affected by the COVID-19 pandemic, including

    many workers who under ordinary circumstances are not eligible for unemployment benefits.

    Gig economy workers, contract workers, small business owners, workers for hire, and self-

    employed workers who are out of work due to COVID-19 are all eligible for benefits. Even

    workers whose employers are still open are eligible for unemployment benefits if they are

    unable to work because of COVID-19. Many individuals are unable to work because schools



                                               5
Case 1:20-cv-00232-WES-PAS Document 1 Filed 05/27/20 Page 6 of 11 PageID #: 6




    and daycares have closed, with the result that parents must stay home to supervise young

    children.

 22. The CARES Act also provides an additional $600 per week through the end of July 2020.

 23. Once individuals have filed a UI claim, they are required to certify for the weekly benefit

    payment every week that they are unemployed or under-employed. They are only paid for

    weeks in which they certified for payments.

 24. Individuals may be paid by direct deposit or by electronic payment card (EPC).

 25. Eligible claimants, including the individual Plaintiffs herein, have property interests created

    by federal law in their UI benefits, which are protected by the Due Process Clause of the

    Fourteenth Amendment to the U.S. Constitution.

                                 FACTUAL ALLEGATIONS

                                  Facts Common to the Class

 26. On information and belief, DLT has instituted and maintains a practice of stopping payment

    of UI benefits when due without written notice of any kind to the beneficiary.

 27. On May 7, 2020, WPRI reported that “[a]n undisclosed number of Rhode Islanders have seen

    their jobless benefits frozen because of an ongoing federal investigation into unemployment

    fraud.” https://www.wpri.com/target‐12/ri‐halts‐unemployment‐benefits‐for‐many‐

    amid‐federal‐fraud‐probe/ (May 7, 2020).

 28. On information and belief, thousands of individuals determined by DLT to be eligible for

    UIB and for whom UIB payments commenced have had their UI benefits stopped or frozen

    without any written notice or individualized notice of any kind.

 29. Individuals who attempt to contact DLT by phone to find out why their weekly UIB payments

    are not being made are often left on hold for hours and/or never get through to an individual


                                                6
Case 1:20-cv-00232-WES-PAS Document 1 Filed 05/27/20 Page 7 of 11 PageID #: 7




    who can assist them.

 30. Individuals who contact DLT by email or by making a submission through the DLT website

    to find out the status of their UIB often do not receive any response.

 31. As a result of their UIB being stopped, many class members suffer hardships.

                            Facts of Individual Named Plaintiffs

 32. Steve Hanson resides in Warwick, Rhode Island in a household consisting of himself, age

    69, and his wife, age 67.

 33. Before COVID-19, Mr. Hanson worked. He is self-employed as a real estate appraiser. He

    had a stroke in the first weekend of March 2020, and he has uncontrolled blood pressure.

    His treating physician advised him that he is at high risk for COVID-19 due to his age and

    health condition. He advised Mr. Hanson to stop working because of the danger posed to his

    life by exposure to the virus.

 34. Mr. Hanson and his wife depend on his income to help pay their living expenses, including

    their real estate taxes, property insurance, food, health insurance (supplemental health

    insurance and Medicare), and other expenses. His wife also works as a nurse. They both

    receive Social Security benefits and depend on their earned income to help make ends meet.

 35. Mr. Hanson applied for unemployment benefits. His claim was dated April 19, 2020, and it

    was approved with an effective date of April 20, 2020. His benefit was paid to his bank

    account with Bank of America. He has recertified every week, but he has not received any

    UIB since his first payment on April 21, 2020.

 36. Mr. Hanson received no notice that his benefits were stopped. He has not received any

    explanation for the stoppage nor any instructions on how to get his payments to resume.




                                               7
Case 1:20-cv-00232-WES-PAS Document 1 Filed 05/27/20 Page 8 of 11 PageID #: 8




 37. Mr. Hanson called DLT when he first realized that he had not been paid. He waited on hold

    and was sometimes disconnected automatically, and he never connected with a person

    although he waited as long as four hours on hold. He also sent numerous emails, and he

    received two responses from a staff person who did not provide any information about why

    his benefits were terminated or what he could do to get them reinstated.

 38. Randall Pelletier lives by himself in Pawtucket, Rhode Island. His last job was a seasonal

    job with the National Park Service. He has been out of work since December 2019.

 39. Mr. Pelletier has been relying on the one-time federal “stimulus” payment and

    unemployment insurance benefits to make ends meet. His most recent unemployment claim

    was acknowledged as made on March 11, 2020 with an effective date of March 8, 2020. His

    first benefit payment posted, direct deposit, to his bank account on or about March 24, 2020.

 40. Mr. Pelletier has duly recertified on the DLT website weekly, and he continued to receive

    direct deposits every Tuesday through April 27, 2020. He recertified for each of the

    following weeks, but he received no payment on May 5, 2020 or May 12, 2020.

 41. When he first realized that he had not been paid, Mr. Pelletier called DLT on May 7, 2020, to

    try to find out why his benefit had not posted. The call went to a recording that “all lines

    were busy.” He waited on the line for just under two and one-half hours until someone

    answered the call. At that point, when he explained his issue, he was told only that

    “payments have been delayed.”

 42. On May 12, 2020, Mr. Pelletier called DLT again. This time he waited approximately 50

    minutes in order to speak with someone. This person explained that she had no access to his

    account and would pass the information on to someone else, who would call him back. He

    did not receive any call back.



                                               8
Case 1:20-cv-00232-WES-PAS Document 1 Filed 05/27/20 Page 9 of 11 PageID #: 9




 43. Mr. Pelletier made numerous submissions through the DLT website, but he received no

    response.

 44. On Tuesday, May 19, 2020, Mr. Pelletier’s weekly benefits for the current week and the

    previous two weeks were deposited in his bank account. No explanation for the hold-up was

    ever provided.

 45. While Mr. Pelletier is currently unemployed, he has been recalled to his seasonal

    employment with the Park Service and expects to start next week. Because this employment

    is seasonal, he anticipates that he will continue to experience periods of unemployment in

    the future.

                                  STATEMENT OF CLAIMS

                                 COUNT I (Violation of UI Act)

 46. The UI statute requires that a State “insure full payment of unemployment compensation

    when due,” 42 U.S.C. § 503(a)(1).

 47. The pertinent federal regulation requires that “a State law include provision for such methods

    of administration as will reasonable [sic] insure the full payment of unemployment benefits

    to eligible claimants with the greatest promptness that is administratively feasible.” 20 C.F.R.

    § 640.3(a).

 48. The UI statute provides for procedural due process, including a fair hearing, whenever UI

    benefits are denied. 42 U.S.C. § 503(a)(3).

 49. Defendant’s policies, practices, and procedures of stopping payment of UIB without any

    written advance or concurrent notice violates the requirements of 42 U.S.C. § 1983 and 42

    U.S.C. § 503 (a)(1) & (3).




                                                9
Case 1:20-cv-00232-WES-PAS Document 1 Filed 05/27/20 Page 10 of 11 PageID #: 10




                                COUNT II (Denial of Due Process)

  50. Defendant’s policies, practices, and procedures of failing to provide any notice to UIB

      recipients before or concurrent with stopping the payment of UI benefits have denied

      Plaintiffs and the members of Plaintiff class procedural due process in violation of the Due

      Process Clause of the Fourteenth Amendment to the United States Constitution and 42 U.S.C.

      § 1983.

                                     REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs respectfully ask that this Court enter judgment in favor of

 Plaintiffs and the class they represent, as follows:

 A.     Assume jurisdiction of this matter;

 B.     Certify this action as a class action under Rule 23(a) and 23(b)(2) of the Federal Rules of

        Civil Procedure with respect to the proposed class identified herein.

 C.     Declare that Defendant’s policies and practices of failing to provide adequate notice to UI

        recipients violate (1) the UI statute, 42 U.S.C. § 503, and (2) the Due Process Clause of the

        Fourteenth Amendment to the United States Constitution and 42 U.S.C. §1983.

 D.     Temporarily, preliminarily, and permanently enjoin Defendant: (1) from stopping UIB

        without adequate advance written notice; (2) to reinstate individual class members whose

        UI benefits were stopped without adequate advance written notice and provide them with

        retroactive benefits.

 E.     Award Plaintiffs litigation costs and reasonable attorney’s fees, pursuant to 42 U.S.C.

        §1988 and

 F.     Grant such other, further, or different relief as the Court may deem just and proper.




                                                  10
Case 1:20-cv-00232-WES-PAS Document 1 Filed 05/27/20 Page 11 of 11 PageID #: 11




                              Respectfully submitted by:



 May 27, 2020                 /s/ Ellen Saideman
                              Ellen Saideman, Esq. (Bar No. 6532)
                              Law Office of Ellen Saideman
                              7 Henry Drive
                              Barrington, RI 02806
                              401.258.7276
                              fax 401.709.0213
                              esaideman@yahoo.com
                              Lead Counsel

                              /s/ Lynette Labinger
                              Lynette Labinger, Esq. (Bar No. 1645)
                              128 Dorrance Street, Box 710
                              Providence, RI 02903
                              Telephone: 401.465.9565
                              LL@labingerlaw.com

                              Cooperating counsel
                              AMERICAN CIVIL LIBERTIES UNION
                              FOUNDATION OF RHODE ISLAND




                                       11
